

	

		II

		109th CONGRESS

		1st Session

		S. 1538

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 28, 2005

			Mr. Rockefeller

			 introduced the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986

		  to expand the incentives for the construction and renovation of public

		  schools.

	

	

		1.Short titleThis Act may be cited as the

			 America’s Better Classroom Act of

			 2005.

		2.Expansion of

			 incentives for public schools

			(a)In

			 generalChapter 1 of the

			 Internal Revenue Code of 1986 is amended by adding at the end the following new

			 subchapter:

				

					ZPublic school

				modernization provisions

						

							Sec. 1400M. Credit to holders

				  of qualified public school modernization bonds.

							Sec. 1400N. Qualified school

				  construction bonds.

							Sec. 1400O. Qualified zone

				  academy bonds.

							Sec. 1400P. Qualified tribal

				  school modernization bonds.

						

						1400M.Credit to holders

				of qualified public school modernization bonds

							(a)Allowance of

				creditIn the case of a

				taxpayer who holds a qualified public school modernization bond on a credit

				allowance date of such bond which occurs during the taxable year, there shall

				be allowed as a credit against the tax imposed by this chapter for such taxable

				year an amount equal to the sum of the credits determined under subsection (b)

				with respect to credit allowance dates during such year on which the taxpayer

				holds such bond.

							(b)Amount of

				credit

								(1)In

				generalThe amount of the

				credit determined under this subsection with respect to any credit allowance

				date for a qualified public school modernization bond is 25 percent of the

				annual credit determined with respect to such bond.

								(2)Annual

				creditThe annual credit

				determined with respect to any qualified public school modernization bond is

				the product of—

									(A)the applicable credit rate, multiplied

				by

									(B)the outstanding face amount of the

				bond.

									(3)Applicable

				credit rateFor purposes of

				paragraph (1), the applicable credit rate with respect to an issue is the rate

				equal to an average market yield (as of the day before the date of issuance of

				the issue) on outstanding long-term corporate debt obligations (determined

				under regulations prescribed by the Secretary).

								(4)Special rule

				for issuance and redemptionIn the case of a bond which is issued

				during the 3-month period ending on a credit allowance date, the amount of the

				credit determined under this subsection with respect to such credit allowance

				date shall be a ratable portion of the credit otherwise determined based on the

				portion of the 3-month period during which the bond is outstanding. A similar

				rule shall apply when the bond is redeemed.

								(c)Limitation

				based on amount of tax

								(1)In

				generalThe credit allowed

				under subsection (a) for any taxable year shall not exceed the excess

				of—

									(A)the sum of the regular tax liability (as

				defined in section 26(b)) plus the tax imposed by section 55, over

									(B)the sum of the credits allowable under part

				IV of subchapter A (other than subpart C thereof, relating to refundable

				credits).

									(2)Carryover of

				unused creditIf the credit

				allowable under subsection (a) exceeds the limitation imposed by paragraph (1)

				for such taxable year, such excess shall be carried to the succeeding taxable

				year and added to the credit allowable under subsection (a) for such taxable

				year.

								(d)Qualified

				public school modernization bond; credit allowance dateFor purposes of this section—

								(1)Qualified

				public school modernization bondThe term qualified public school

				modernization bond means—

									(A)a qualified zone academy bond,

									(B)a qualified school construction bond,

				and

									(C)a qualified tribal school modernization

				bond.

									(2)Credit

				allowance dateThe term

				credit allowance date means—

									(A)March 15,

									(B)June 15,

									(C)September 15, and

									(D)December 15.

									Such term includes the last day on

				which the bond is outstanding.(e)Other

				definitionsFor purposes of

				this subchapter—

								(1)Local

				educational agencyThe term

				local educational agency has the meaning given to such term by

				section 9101 of the Elementary and Secondary

				Education Act of 1965. Such term includes the local educational

				agency that serves the District of Columbia but does not include any other

				State agency.

								(2)BondThe term bond includes any

				obligation.

								(3)StateThe term State includes the

				District of Columbia and any possession of the United States.

								(4)Public school

				facilityThe term

				public school facility shall not include—

									(A)any stadium or other facility primarily

				used for athletic contests or exhibitions or other events for which admission

				is charged to the general public, or

									(B)any facility which is not owned by a State

				or local government or any agency or instrumentality of a State or local

				government.

									(f)Credit included

				in gross incomeGross income

				includes the amount of the credit allowed to the taxpayer under this section

				(determined without regard to subsection (c)) and the amount so included shall

				be treated as interest income.

							(g)Recapture of

				portion of credit where cessation of compliance

								(1)In

				generalIf any bond which

				when issued purported to be a qualified public school modernization bond ceases

				to be a qualified public school modernization bond, the issuer shall pay to the

				United States (at the time required by the Secretary) an amount equal to the

				sum of—

									(A)the aggregate of the credits allowable

				under this section with respect to such bond (determined without regard to

				subsection (c)) for taxable years ending during the calendar year in which such

				cessation occurs and the 2 preceding calendar years, and

									(B)interest at the underpayment rate under

				section 6621 on the amount determined under subparagraph (A) for each calendar

				year for the period beginning on the first day of such calendar year.

									(2)Failure to

				payIf the issuer fails to

				timely pay the amount required by paragraph (1) with respect to such bond, the

				tax imposed by this chapter on each holder of any such bond which is part of

				such issue shall be increased (for the taxable year of the holder in which such

				cessation occurs) by the aggregate decrease in the credits allowed under this

				section to such holder for taxable years beginning in such 3 calendar years

				which would have resulted solely from denying any credit under this section

				with respect to such issue for such taxable years.

								(3)Special

				rules

									(A)Tax benefit

				ruleThe tax for the taxable

				year shall be increased under paragraph (2) only with respect to credits

				allowed by reason of this section which were used to reduce tax liability. In

				the case of credits not so used to reduce tax liability, the carryforwards and

				carrybacks under section 39 shall be appropriately adjusted.

									(B)No credits

				against taxAny increase in

				tax under paragraph (2) shall not be treated as a tax imposed by this chapter

				for purposes of determining—

										(i)the amount of any credit allowable under

				this part, or

										(ii)the amount of the tax imposed by section

				55.

										(h)Bonds held by

				regulated investment companiesIf any qualified public school

				modernization bond is held by a regulated investment company, the credit

				determined under subsection (a) shall be allowed to shareholders of such

				company under procedures prescribed by the Secretary.

							(i)Credits may be

				strippedUnder regulations

				prescribed by the Secretary—

								(1)In

				generalThere may be a

				separation (including at issuance) of the ownership of a qualified public

				school modernization bond and the entitlement to the credit under this section

				with respect to such bond. In case of any such separation, the credit under

				this section shall be allowed to the person who on the credit allowance date

				holds the instrument evidencing the entitlement to the credit and not to the

				holder of the bond.

								(2)Certain rules

				to applyIn the case of a

				separation described in paragraph (1), the rules of section 1286 shall apply to

				the qualified public school modernization bond as if it were a stripped bond

				and to the credit under this section as if it were a stripped coupon.

								(j)Treatment for

				estimated tax purposesSolely

				for purposes of sections 6654 and 6655, the credit allowed by this section to a

				taxpayer by reason of holding a qualified public school modernization bonds on

				a credit allowance date shall be treated as if it were a payment of estimated

				tax made by the taxpayer on such date.

							(k)Credit may be

				transferredNothing in any

				law or rule of law shall be construed to limit the transferability of the

				credit allowed by this section through sale and repurchase agreements.

							(l)ReportingIssuers of qualified public school

				modernization bonds shall submit reports similar to the reports required under

				section 149(e).

							(m)TerminationThis section shall not apply to any bond

				issued after September 30, 2007 (December 31, 2012, in the case of any

				qualified tribal school modernization bond).

							1400N.Qualified school

				construction bonds

							(a)Qualified

				school construction bondFor

				purposes of this subchapter, the term qualified school construction

				bond means any bond issued as part of an issue if—

								(1)95 percent or more of the proceeds of such

				issue are to be used for the construction, rehabilitation, or repair of a

				public school facility or for the acquisition of land on which such a facility

				is to be constructed with part of the proceeds of such issue,

								(2)the bond is issued by a State or local

				government within the jurisdiction of which such school is located,

								(3)the issuer designates such bond for

				purposes of this section, and

								(4)the term of each bond which is part of such

				issue does not exceed 15 years.

								(b)Limitation on

				amount of bonds designatedThe maximum aggregate face amount of bonds

				issued during any calendar year which may be designated under subsection (a) by

				any issuer shall not exceed the limitation amount allocated under subsection

				(d) for such calendar year to such issuer.

							(c)National

				limitation on amount of bonds designatedThere is a national qualified school

				construction bond limitation for each calendar year. Such limitation is—

								(1)$11,000,000,000 for 2006,

								(2)$11,000,000,000 for 2007, and

								(3)except as provided in subsection (f), zero

				after 2007.

								(d)Limitation

				allocated among States

								(1)In

				generalThe limitation

				applicable under subsection (c) for any calendar year shall be allocated by the

				Secretary among the States in proportion to the respective amounts each such

				State received for basic grants under section 1124 of the

				Elementary and Secondary Education Act of

				1965 for the most recent fiscal year ending before such calendar

				year. The limitation amount allocated to a State under the preceding sentence

				shall be allocated by the State to issuers within such State.

								(2)Minimum

				allocations to States

									(A)In

				generalThe Secretary shall

				adjust the allocations under this subsection for any calendar year for each

				State to the extent necessary to ensure that the amount allocated to such State

				under this subsection for such year is not less than an amount equal to such

				State’s minimum percentage of the amount to be allocated under paragraph (1)

				for the calendar year.

									(B)Minimum

				percentageA State’s minimum

				percentage for any calendar year is the minimum percentage described in section

				1124(d) of the Elementary and Secondary

				Education Act of 1965 for such State for the most recent fiscal year

				ending before such calendar year.

									(3)Allocations to

				certain possessionsThe

				amount to be allocated under paragraph (1) to any possession of the United

				States other than Puerto Rico shall be the amount which would have been

				allocated if all allocations under paragraph (1) were made on the basis of

				respective populations of individuals below the poverty line (as defined by the

				Office of Management and Budget). In making other allocations, the amount to be

				allocated under paragraph (1) shall be reduced by the aggregate amount

				allocated under this paragraph to possessions of the United States.

								(e)Carryover of

				unused limitationIf for any

				calendar year—

								(1)the amount allocated under subsection (d)

				to any State, exceeds

								(2)the amount of bonds issued during such year

				which are designated under subsection (a) pursuant to such allocation, the

				limitation amount under such subsection for such State for the following

				calendar year shall be increased by the amount of such excess. A similar rule

				shall apply to the amounts allocated under subsection (d)(4).

								(f)Special rules

				relating to arbitrage

								(1)In

				generalA bond shall not be

				treated as failing to meet the requirement of subsection (a)(1) solely by

				reason of the fact that the proceeds of the issue of which such bond is a part

				are invested for a temporary period (but not more than 36 months) until such

				proceeds are needed for the purpose for which such issue was issued.

								(2)Binding

				commitment requirementParagraph (1) shall apply to an issue only

				if, as of the date of issuance, there is a reasonable expectation that—

									(A)at least 10 percent of the proceeds of the

				issue will be spent within the 6-month period beginning on such date for the

				purpose for which such issue was issued, and

									(B)the remaining proceeds of the issue will be

				spent with due diligence for such purpose.

									(3)Earnings on

				proceedsAny earnings on

				proceeds during the temporary period shall be treated as proceeds of the issue

				for purposes of applying subsection (a)(1) and paragraph (1) of this

				subsection.

								1400O.Qualified zone

				academy bonds

							(a)Qualified zone

				academy bondFor purposes of

				this subchapter—

								(1)In

				generalThe term

				qualified zone academy bond means any bond issued as part of an

				issue if—

									(A)95 percent or more of the proceeds of such

				issue are to be used for a qualified purpose with respect to a qualified zone

				academy established by a local educational agency,

									(B)the bond is issued by a State or local

				government within the jurisdiction of which such academy is located,

									(C)the issuer—

										(i)designates such bond for purposes of this

				section,

										(ii)certifies that it has written assurances

				that the private business contribution requirement of paragraph (2) will be met

				with respect to such academy, and

										(iii)certifies that it has the written approval

				of the local educational agency for such bond issuance, and

										(D)the term of each bond which is part of such

				issue does not exceed 15 years.

									Rules similar to the rules of section

				1400N(f) shall apply for purposes of subparagraph (A).(2)Private

				business contribution requirement

									(A)In

				generalFor purposes of

				paragraph (1), the private business contribution requirement of this paragraph

				is met with respect to any issue if the local educational agency that

				established the qualified zone academy has written commitments from private

				entities to make qualified contributions having a present value (as of the date

				of issuance of the issue) of not less than 10 percent of the proceeds of the

				issue.

									(B)Qualified

				contributionsFor purposes of

				subparagraph (A), the term qualified contribution means any

				contribution (of a type and quality acceptable to the local educational agency)

				of—

										(i)equipment for use in the qualified zone

				academy (including state-of-the-art technology and vocational

				equipment),

										(ii)technical assistance in developing

				curriculum or in training teachers in order to promote appropriate market

				driven technology in the classroom,

										(iii)services of employees as volunteer

				mentors,

										(iv)internships, field trips, or other

				educational opportunities outside the academy for students, or

										(v)any other property or service specified by

				the local educational agency.

										(3)Qualified zone

				academyThe term

				qualified zone academy means any public school (or academic

				program within a public school) which is established by and operated under the

				supervision of a local educational agency to provide education or training

				below the postsecondary level if—

									(A)such public school or program (as the case

				may be) is designed in cooperation with business to enhance the academic

				curriculum, increase graduation and employment rates, and better prepare

				students for the rigors of college and the increasingly complex

				workforce,

									(B)students in such public school or program

				(as the case may be) will be subject to the same academic standards and

				assessments as other students educated by the local educational agency,

									(C)the comprehensive education plan of such

				public school or program is approved by the local educational agency,

				and

									(D)(i)such public school is located in an

				empowerment zone or enterprise community (including any such zone or community

				designated after the date of the enactment of this section), or

										(ii)there is a reasonable expectation (as of

				the date of issuance of the bonds) that at least 35 percent of the students

				attending such school or participating in such program (as the case may be)

				will be eligible for free or reduced-cost lunches under the school lunch

				program established under the Richard B. Russell National School Lunch Act.

										(4)Qualified

				purposeThe term

				qualified purpose means, with respect to any qualified zone

				academy—

									(A)constructing, rehabilitating, or repairing

				the public school facility in which the academy is established,

									(B)acquiring the land on which such facility

				is to be constructed with part of the proceeds of such issue,

									(C)providing equipment for use at such

				academy,

									(D)developing course materials for education

				to be provided at such academy, and

									(E)training teachers and other school

				personnel in such academy.

									(b)Limitations on

				amount of bonds designated

								(1)In

				generalThere is a national

				zone academy bond limitation for each calendar year. Such limitation is—

									(A)$400,000,000 for 1998,

									(B)$400,000,000 for 1999,

									(C)$400,000,000 for 2000,

									(D)$400,000,000 for 2001,

									(E)$400,000,000 for 2002,

									(F)$400,000,000 for 2003,

									(G)$400,000,000 for 2004,

									(H)$400,000,000 for 2005,

									(I)$1,400,000 for 2006,

									(J)$1,400,000 for 2007, and

									(K)except as provided in paragraph (3), zero

				after 2007.

									(2)Allocation of

				limitation

									(A)Allocation

				among States

										(i)1998, 1999,

				2000, 2001, 2002, 2003, 2004, and 2005 limitationsThe

				national zone academy bond limitations for calendar years 1998, 1999, 2000,

				2001, 2002, 2003, 2004, and 2005 shall be allocated by the Secretary among the

				States on the basis of their respective populations of individuals below the

				poverty line (as defined by the Office of Management and Budget).

										(ii)Limitation

				after 2005The national zone

				academy bond limitation for any calendar year after 2005 shall be allocated by

				the Secretary among the States in proportion to the respective amounts each

				such State received for basic grants under section 1124 of the

				Elementary and Secondary Education Act of

				1965 for the most recent fiscal year ending before such calendar

				year.

										(B)Allocation to

				local educational agenciesThe limitation amount allocated to a State

				under subparagraph (A) shall be allocated by the State to qualified zone

				academies within such State.

									(C)Designation

				subject to limitation amountThe maximum aggregate face amount of bonds

				issued during any calendar year which may be designated under subsection (a)

				with respect to any qualified zone academy shall not exceed the limitation

				amount allocated to such academy under subparagraph (B) for such calendar

				year.

									(3)Carryover of

				unused limitationIf for any

				calendar year—

									(A)the limitation amount under this subsection

				for any State, exceeds

									(B)the amount of bonds issued during such year

				which are designated under subsection (a) (or the corresponding provisions of

				prior law) with respect to qualified zone academies within such State, the

				limitation amount under this subsection for such State for the following

				calendar year shall be increased by the amount of such excess.

									1400P.Qualified tribal

				school modernization bonds

							(a)Qualified

				tribal school modernization bondFor purposes of this subchapter—

								(1)In

				generalThe term

				qualified tribal school modernization bond means, subject to

				paragraph (2), any bond issued as part of an issue under section 3(c) of the

				America’s Better Classroom Act of 2005, as in effect on the date of the

				enactment of this section, if—

									(A)95 percent or more of the proceeds of such

				issue are to be used for the construction, rehabilitation, or repair of a

				school facility funded by the Bureau of Indian Affairs of the Department of the

				Interior or for the acquisition of land on which such a facility is to be

				constructed with part of the proceeds of such issue,

									(B)the bond is issued by an Indian

				tribe,

									(C)the issuer designates such bond for

				purposes of this section, and

									(D)the term of each bond which is part of such

				issue does not exceed 15 years.

									(2)National

				limitation on amount of bonds designated

									(A)National

				limitationThere is a

				national qualified tribal school modernization bond limitation for each

				calendar year. Such limitation is—

										(i)$200,000,000 for 2006,

										(ii)$200,000,000 for 2007, and

										(iii)zero after 2007.

										(B)Allocation of

				limitationThe national

				qualified tribal school modernization bond limitation shall be allocated to

				Indian tribes by the Secretary of the Interior subject to the provisions of

				section 3 of the America’s Better Classroom Act of 2005, as in effect on the

				date of the enactment of this section.

									(C)Designation

				subject to limitation amountThe maximum aggregate face amount of bonds

				issued during any calendar year which may be designated under paragraph (1)

				with respect to any Indian tribe shall not exceed the limitation amount

				allocated to such government under subparagraph (B) for such calendar

				year.

									(D)Carryover of

				unused limitationIf for any

				calendar year—

										(i)the limitation amount under this paragraph,

				exceeds

										(ii)the amount of qualified tribal school

				modernization bonds issued during such year, the limitation amount under this

				paragraph for the following calendar year shall be increased by the amount of

				such excess. The preceding sentence shall not apply if such following calendar

				year is after 2014.

										(b)TribeFor purposes of this section, the term

				tribe has the meaning given the term Indian tribal

				government by section 7701(a)(40), including the application of section

				7871(d). Such term includes any consortium of tribes approved by the Secretary

				of the

				Interior.

							.

			(b)ReportingSubsection (d) of section 6049 of the

			 Internal Revenue Code of 1986 (relating to returns regarding payments of

			 interest) is amended by adding at the end the following new paragraph:

				

					(8)Reporting of

				credit on qualified public school modernization bonds

						(A)In

				generalFor purposes of

				subsection (a), the term interest includes amounts includible in

				gross income under section 1400M(f) and such amounts shall be treated as paid

				on the credit allowance date (as defined in section 1400M(d)(2)).

						(B)Reporting to

				corporations, etcExcept as

				otherwise provided in regulations, in the case of any interest described in

				subparagraph (A) of this paragraph, subsection (b)(4) of this section shall be

				applied without regard to subparagraphs (A), (H), (I), (J), (K), and

				(L)(i).

						(C)Regulatory

				authorityThe Secretary may

				prescribe such regulations as are necessary or appropriate to carry out the

				purposes of this paragraph, including regulations which require more frequent

				or more detailed

				reporting.

						.

			(c)Conforming

			 amendments

				(1)Subchapter U of chapter 1 of the Internal

			 Revenue Code of 1986 is amended by striking part IV, by redesignating part V as

			 part IV, and by redesignating section 1397F as section 1397E.

				(2)The table of subchapters for chapter 1 of

			 such Code is amended by adding at the end the following new item:

					

						

							Subchapter Z. Public school

				modernization

				provisions.

						

						.

				(3)The table of parts of subchapter U of

			 chapter 1 of such Code is amended by striking the last 2 items and inserting

			 the following new item:

					

						

							Part IV.

				Regulations.

						

						.

				(d)Sovereign

			 immunityThis section and the

			 amendments made by this section shall not be construed to impact, limit, or

			 affect the sovereign immunity of the Federal Government or any State or tribal

			 government.

			(e)Effective

			 dates

				(1)In

			 generalExcept as otherwise

			 provided in this subsection, the amendments made by this section shall apply to

			 obligations issued after December 31, 2005.

				(2)Repeal of

			 restriction on zone academy bond holdersIn the case of bonds to which section 1397E

			 of the Internal Revenue Code of 1986 (as in effect before the date of the

			 enactment of this Act) applies, the limitation of such section to eligible

			 taxpayers (as defined in subsection (d)(6) of such section) shall not apply

			 after the date of the enactment of this Act.

				3.Indian school

			 construction

			(a)DefinitionsIn this section:

				(1)BureauThe term Bureau means the

			 Bureau of Indian Affairs of the Department.

				(2)DepartmentThe term Department means the

			 Department of the Interior.

				(3)Escrow

			 accountThe term escrow

			 account means the tribal school modernization escrow account established

			 under subsection (b)(6)(B)(i).

				(4)IndianThe term Indian means any

			 individual who is a member of an Indian tribe.

				(5)Indian

			 tribe

					(A)In

			 generalThe term Indian

			 tribe has the meaning given the term Indian tribal

			 government by section 7701(a)(40) of the Internal Revenue Code of 1986

			 (including the application of section 7871(d) of that Code).

					(B)InclusionThe term Indian tribe includes

			 a consortium of Indian tribes approved by the Secretary.

					(6)SecretaryThe term Secretary means the

			 Secretary of the Interior.

				(7)Tribal

			 schoolThe term tribal

			 school means an elementary school, secondary school, or dormitory

			 that—

					(A)is operated by a tribal organization or the

			 Bureau for the education of Indian children; and

					(B)under a contract, a grant, or an agreement,

			 or for a Bureau-operated school, receives financial assistance to pay the costs

			 of operation from funds made available under—

						(i)section 102, 103(a), or 208 of the

			 Indian Self-Determination and Education

			 Assistance Act (25 U.S.C. 450f, 450h(a), 458d);

			 or

						(ii)the Tribally Controlled Schools Act of 1988

			 (25 U.S.C.

			 2501 et seq.).

						(b)Issuance of

			 bonds

				(1)In

			 generalThe Secretary shall

			 establish a pilot program under which eligible Indian tribes may issue

			 qualified tribal school modernization bonds to provide funding for the

			 construction, rehabilitation, or repair of tribal schools (including the

			 advance planning and design of tribal schools).

				(2)Eligibility

					(A)In

			 generalTo be eligible to

			 issue any qualified tribal school modernization bond under the program under

			 paragraph (1), an Indian tribe shall—

						(i)prepare and submit to the Secretary a plan

			 of construction that meets the requirements of subparagraph (B);

						(ii)provide for quarterly and final inspection

			 of the project by the Bureau; and

						(iii)pledge that the facilities financed by the

			 bond will be used primarily for elementary and secondary educational purposes

			 for not less than the period during which the bond remains outstanding.

						(B)Plan of

			 constructionA plan of

			 construction referred to in subparagraph (A)(i) meets the requirements of this

			 subparagraph if the plan—

						(i)contains a description of the construction

			 to be carried out with funding provided under a qualified tribal school

			 modernization bond;

						(ii)demonstrates that a comprehensive survey

			 has been completed to determine the construction needs of the tribal school

			 involved;

						(iii)contains assurances that funding under the

			 bond will be used only for the activities described in the plan;

						(iv)contains a response to the evaluation

			 criteria contained in Instructions and Application for Replacement School

			 Construction, Revision 6, dated February 6, 1999; and

						(v)contains any other reasonable and related

			 information determined to be appropriate by the Secretary.

						(C)PriorityIn determining whether an Indian tribe is

			 eligible to participate in the program under this subsection, the Secretary

			 shall give priority to an Indian tribe that, as demonstrated by the relevant

			 plans of construction, will fund projects—

						(i)described in the Education Facilities

			 Replacement Construction Priorities List, as of fiscal year 2000, of the Bureau

			 (65 Fed. Reg. 4623);

						(ii)described in any subsequent priorities list

			 published in the Federal Register; or

						(iii)that meet the criteria for ranking schools

			 as described in Instructions and Application for Replacement School

			 Construction, Revision 6, dated February 6, 1999.

						(D)Advance

			 planning and design funding

						(i)In

			 generalAn Indian tribe may

			 propose in the plan of construction of the Indian tribe to receive advance

			 planning and design funding from the escrow account.

						(ii)Conditions on

			 allocation of fundsAs a

			 condition to the allocation to an Indian tribe of advance planning and design

			 funds from the escrow account under clause (i), the Indian tribe shall

			 agree—

							(I)to issue qualified tribal school

			 modernization bonds after the date of receipt of the funds; and

							(II)as a condition of each bond issuance, that

			 the Indian tribe will deposit into the escrow account, or a fund managed by the

			 trustee as described in paragraph (4)(C), an amount equal to the amount of

			 funds received from the escrow account.

							(3)Permissible

			 activitiesIn addition to the

			 use of funds permitted under paragraph (1), an Indian tribe may use amounts

			 received through the issuance of a qualified tribal school modernization

			 bond—

					(A)to enter into and make payments under

			 contracts with licensed and bonded architects, engineers, and construction

			 firms—

						(i)to determine the needs of the tribal

			 school; and

						(ii)for the design and engineering of the

			 tribal school;

						(B)enter into and make payments under

			 contracts with financial advisers, underwriters, attorneys, trustees, and other

			 professionals who would be able to provide assistance to the Indian tribe in

			 issuing bonds; and

					(C)carry out other activities determined to be

			 appropriate by the Secretary.

					(4)Bond

			 trustee

					(A)In

			 generalNotwithstanding any

			 other provision of law, any qualified tribal school modernization bond issued

			 by an Indian tribe under this subsection shall be subject to a trust agreement

			 between the Indian tribe and a trustee.

					(B)TrusteeAny bank or trust company that meets

			 requirements established by the Secretary may be designated as a trustee under

			 subparagraph (A).

					(C)Content of

			 trust agreementA trust

			 agreement entered into by an Indian tribe under this paragraph shall specify

			 that the trustee, with respect to any bond issued under this subsection,

			 shall—

						(i)act as a repository for the proceeds of the

			 bond;

						(ii)make payments to bondholders;

						(iii)receive, as a condition to the issuance of

			 the bond, a transfer of funds from the escrow account, or from other funds

			 furnished by or on behalf of the Indian tribe, in an amount that (including

			 interest earnings from the investment of the funds in obligations of, or fully

			 guaranteed by, the United States, or from other investments authorized by

			 paragraph (10)) will produce funds sufficient to timely pay in full the entire

			 principal amount of the bond on the stated maturity date of the bond;

						(iv)invest the funds transferred under clause

			 (iii) in an investment described in that clause; and

						(v)(I)hold and invest the funds transferred under

			 clause (iii) in a segregated fund or account under the agreement; and

							(II)use the fund or account solely for payment

			 of the costs of items described in paragraph (3).

							(D)Requirements

			 for making direct payments

						(i)Payments

							(I)In

			 generalNotwithstanding any

			 other provision of law, the trustee shall make any payment referred to in

			 subparagraph (C)(v) in accordance with such requirements as the Indian tribe

			 shall prescribe in the trust agreement entered into under subparagraph

			 (C).

							(II)InspectionBefore making a payment for a project to a

			 contractor under subparagraph (C)(v), to ensure completion of the project, the

			 trustee shall require an inspection of the project by—

								(aa)a local financial institution; or

								(bb)an independent inspecting architect or

			 engineer.

								(ii)ContractsEach contract referred to in paragraph (3)

			 shall specify, or be renegotiated to specify, that payments under the contract

			 shall be made in accordance with this paragraph.

						(5)Payments of

			 principal and interest

					(A)Principal

						(i)In

			 generalNo principal payment

			 on any qualified tribal school modernization bond shall be required under this

			 subsection until the final, stated date on which the bond reaches

			 maturity.

						(ii)Maturity;

			 outstanding principalWith

			 respect to a qualified tribal school modernization bond issued under this

			 subsection—

							(I)the bond shall reach maturity not later

			 than 15 years after the date of issuance of the bond; and

							(II)on the date on which the bond reaches

			 maturity, the entire outstanding principal under the bond shall become due and

			 payable.

							(B)InterestThere shall be awarded a tax credit under

			 section 1400M of the Internal Revenue Code of 1986 in lieu of interest on a

			 qualified tribal school modernization bond issued under this subsection.

					(6)Bond

			 guarantees

					(A)In

			 generalPayment of the

			 principal portion of a qualified tribal school modernization bond issued under

			 this subsection shall be guaranteed solely by amounts deposited with each

			 respective bond trustee as described in paragraph (4)(C)(iii).

					(B)Establishment

			 of account

						(i)In

			 generalNotwithstanding any

			 other provision of law, the Secretary may—

							(I)establish a tribal school modernization

			 escrow account; and

							(II)beginning in fiscal year 2006, from amounts

			 made available for school replacement under the construction account of the

			 Bureau, deposit not more than $30,000,000 for each fiscal year into the escrow

			 account.

							(ii)Transfers of

			 excess proceedsExcess

			 proceeds held under any trust agreement that are not needed for any of the

			 purposes described in clauses (iii) and (v) of paragraph (4)(C) shall be

			 transferred, from time to time, by the trustee for deposit into the escrow

			 account.

						(iii)PaymentsThe Secretary shall use any amounts

			 deposited in the escrow account under clauses (i) and (ii)—

							(I)to make payments to trustees appointed and

			 acting in accordance with paragraph (4); or

							(II)to make payments described in paragraph

			 (2)(D).

							(7)Limitations

					(A)Obligation to

			 repay

						(i)In

			 generalNotwithstanding any

			 other provision of law, the principal amount on any qualified tribal school

			 modernization bond issued under this subsection shall be repaid only to the

			 extent of any escrowed funds provided under paragraph (4)(C)(iii).

						(ii)No

			 guaranteeNo qualified tribal

			 school modernization bond issued by an Indian tribe under this subsection shall

			 be an obligation of, and no payment of the principal of such a bond shall be

			 guaranteed by—

							(I)the United States;

							(II)the Indian tribe; or

							(III)the tribal school for which the bond was

			 issued.

							(B)Land and

			 facilitiesNo land or

			 facility purchased or improved with amounts derived from a qualified tribal

			 school modernization bond issued under this subsection shall be mortgaged or

			 used as collateral for the bond.

					(8)Sale of

			 bondsA qualified tribal

			 school modernization bond may be sold at a purchase price equal to, in excess

			 of, or at a discount from, the par amount of the bond.

				(9)Treatment of

			 trust agreement earningsNo

			 amount earned through the investment of funds under the control of a trustee

			 under any trust agreement described in paragraph (4) shall be subject to

			 Federal income taxation.

				(10)Investment of

			 sinking fundsA sinking fund

			 established for the purpose of the payment of principal on a qualified tribal

			 school modernization bond issued under this subsection shall be invested

			 in—

					(A)obligations issued by or guaranteed by the

			 United States; or

					(B)such other assets as the Secretary of the

			 Treasury may by regulation allow.

					4.Application of certain

			 labor standards on construction projects financed under public school

			 modernization programSection

			 439 of the General Education Provisions Act (20 U.S.C. 1232b) is

			 amended—

			(1)by inserting (a) before

			 All laborers and mechanics, and

			(2)by adding at the end the following new

			 subsection:

				

					(b)(1)For purposes of this section, the term

				applicable program also includes the qualified zone academy bond

				provisions enacted by section 226 of the Taxpayer Relief Act of 1997 and the

				program established by section 2 of the America’s Better Classroom Act of

				2005.

						(2)A

				State or local government participating in a program described in paragraph (1)

				shall—

							(A)in

				the awarding of contracts, give priority to contractors with substantial

				numbers of employees residing in the local education area to be served by the

				school being constructed; and

							(B)include in the construction contract for

				such school a requirement that the contractor give priority in hiring new

				workers to individuals residing in such local education area.

							(3)In the case of a program described in

				paragraph (1), nothing in this subsection or subsection (a) shall be construed

				to deny any tax credit allowed under such program. If amounts are required to

				be withheld from contractors to pay wages to which workers are entitled, such

				amounts shall be treated as expended for construction purposes in determining

				whether the requirements of such program are

				met.

						.

			5.Employment and

			 training activities relating to construction or reconstruction of public school

			 facilities

			(a)In

			 generalSection 134 of the

			 Workforce Investment Act of 1998 (29 U.S.C. 2864) is amended by

			 adding at the end the following new subsection:

				

					(f)Local

				employment and training activities relating to construction or reconstruction

				of public school facilities

						(1)In

				generalIn order to provide

				training services related to construction or reconstruction of public school

				facilities receiving funding assistance under an applicable program, each State

				shall establish a specialized program of training meeting the following

				requirements:

							(A)The specialized program provides training

				for jobs in the construction industry.

							(B)The program provides trained workers for

				projects for the construction or reconstruction of public school facilities

				receiving funding assistance under an applicable program.

							(C)The program ensures that skilled workers

				(residing in the area to be served by the school facilities) will be available

				for the construction or reconstruction work.

							(2)CoordinationThe specialized program established under

				paragraph (1) shall be integrated with other activities under this Act, with

				the activities carried out under the National Apprenticeship Act of 1937 by the

				State Apprenticeship Council or through the Bureau of Apprenticeship and

				Training in the Department of Labor, as appropriate, and with activities

				carried out under the Carl D. Perkins Vocational and Technical Education Act of

				1998. Nothing in this subsection shall be construed to require services

				duplicative of those referred to in the preceding sentence.

						(3)Applicable

				programIn this subsection,

				the term applicable program has the meaning given the term in

				section 439(b) of the General Education Provisions Act (relating to labor

				standards).

						.

			(b)State

			 planSection 112(b)(17)(A) of

			 the Workforce Investment Act of 1998 (29 U.S.C. 2822(b)(17)(A))

			 is amended—

				(1)in clause (iii), by striking

			 and at the end;

				(2)by redesignating clause (iv) as clause (v);

			 and

				(3)by inserting after clause (iii) the

			 following new clause:

					

						(iv)how the State will establish and carry out

				a specialized program of training under section 134(f);

				and

						.

				

